 



EXHIBIT 10.1
(TATUM LOGO) [c04371c0437101.gif]
Tatum, LLC
Interim Executive Services Agreement
April 12, 2006
Mr. Harold Morgan
Senior Vice President
Bally Total Fitness Holding Corporation
8700 West Bryn Mawr Avenue
Chicago, IL 60631
Dear Harold,
Tatum, LLC (“Tatum”) understands that Bally Total Fitness Holding Corporation
(“the Company”) desires to engage a partner of Tatum to serve as interim chief
financial officer. This Interim Executive Services Agreement sets forth the
conditions under which such services will be provided.
Services; Fees
Tatum will make available to the Company Ronald G. Eidell (the “Tatum Partner”),
who will will serve as Senior Vice President- Finance of the Company. The Tatum
Partner will become an employee and, if applicable, a duly elected or appointed
officer of the Company and subject to the supervision and direction of the CEO
of the Company, the board of directors of the Company, or both. Tatum will have
no control or supervision over the Tatum Partner.
The Tatum Partner shall be expected the perform the various duties and
responsibilites as set forth in “Exhibit A,” which is attached hereto and made a
part hereof, and such other duties and responsibilities as may be mutually
agreed upon from time to time. During the term of his employment with the
Company, the Tatum Partner shall be expected to devote efforts to the Company in
a manner that is customary for a senior executive of a public company.
The Company will pay the Tatum Partner directly a salary (Salary) of $38,400 a
month, less any legally required deductions. In addition, the Company will pay
directly to Tatum a fee $9,600 a month (“Fees”) as partial compensation for
resources provided.
As an employee, the Tatum Partner will be eligible for vacation accrued at a
rate of 1.67 days per month, and holidays, all consistent with the Company’s
policy as it applies to senior management, and the Tatum Partner will be exempt
from any delay periods otherwise required for eligibility. The Company will have
no obligation to provide the

1



--------------------------------------------------------------------------------



 



Tatum Partner any health or major medical benefits. The Tatum Partner will
remain on his or her current medical plan. The Tatum Partner will receive no
other employee benefits.
To Tatum’s knowledge, the Tatum Partner is not violating any other agreement by
becoming an employee of the Company.
Payments; Deposit
Payment of Fees to Tatum should be made by direct deposit of $4,800 on the 15th
and last day of each month through the Company’s payroll, or by an automated
clearing house (“ACH”) payment at the same time as payments are made to the
Employee, If such payment method is not available and payments are made by wire
transfer. Fees for the first and last pay periods will be prorated based on the
number of days actually worked and the number of work days in the respective pay
periods.
The Company will reimburse the Tatum Partner directly for all reasonable
out-of-pocket expenses incurred by the Tatum Partner in providing services
hereunder to the same extent that the Company is responsible for such expenses
of senior managers of the Company, except that the The Tatum Partner shall be
expected to comply with the Company’s policies relating to reimbursement for
travel and other expenses in order to be eligible for such reimbursement. At all
times during the term of this agreement, the Tatum Partner shall be treated as
being domiciled in the Chicago Metropolitan Area and shall not be entitled to
reimbursement for normal commuting expenses.
Company agrees to pay Tatum and to maintain a security deposit of $24,000 for
the Company’s future payment obligations to both Tatum and the Tatum Partner
under this agreement (the “Deposit”). If the Company breaches this agreement and
fails to cure such breach as provided in this agreement, Tatum will be entitled
to apply the Deposit to its damages resulting from such breach. Upon termination
or expiration of this agreement, Tatum will return to the Company the balance of
the Deposit remaining after application of any amounts to unfulfilled payment
obligations of the Company to Tatum or the Tatum Partner as provided for in this
agreement. Tatum shall return any unapplied portion of such Deposit no later
than ten (10) business days following the termination or expiration of this
agreement, and to the extent that any amounts are withheld from the Deposit,
Tatum shall provide a detailed summary of the amount withheld, including a
specific description of the amount owed, the basis for such amount withheld and
documentation in support thereof.
Converting Interim to Regular Full-Time Employee
The Company will have the opportunity to make the Tatum Partner a regular
full-time employee of Company management at any time during the term of this
agreement by entering into another form of mutually acceptable agreement, the
terms of which will be negotiated at such time.

2



--------------------------------------------------------------------------------



 



Hiring Tatum Partner Outside of Agreement
During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement. The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain. Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to forty-five percent
(45%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty. If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages. The amount will be due
and payable to Tatum upon written demand to the Company. For this purpose,
“Annualized Compensation” will mean $576,000.
Term & Termination
Effective upon thirty (30) days’ advance written notice, the Company may
terminate this agreement, such termination to be effective on the date specified
in the notice, provided that such date is no earlier than thirty (30) days after
the date of delivery of the notice. The Tatum Partner will continue to render
services and will be paid during such notice period, except that the Company
reserves the right to provide pay in lieu of notice and immediately relieve the
Tatum Partner from performing services for the Company at its sole discretion.
Effective upon sixty (60) days’ advance written notice, Tatum may terminate this
agreement, such termination to be effective on the date specified in the notice,
provided that such date is no earlier than sixty (60) days after the date of
delivery of the notice. The Tatum Partner will continue to render services and
will be paid during such notice period, except that the Company reserves the
right to provide pay in lieu of notice and immediately relieve the Tatum Partner
from performing services for the Company at its sole discretion.
In the event the Company terminates this agreement prior to the date ninety days
from the first day of employment, it shall pay Tatum an early termination fee in
an amount sufficient that the sum of such early termination fee combined with
total Salary paid and Fees paid, shall equal $2,700 per day worked.
Notwithstanding any provision of this Term & Termination section, the Company
may terminate this agreement immediately upon written notice prior to the date
thirty days from the first day of employment, and no such early termination fee
shall be paid.

3



--------------------------------------------------------------------------------



 



Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
(3) the Tatum Partner ceases to be a partner of Tatum for any other reason, or
(4) upon written notice by Tatum of non-payment by the Company of amounts due
under this agreement. For purposes of this agreement, disability will be as
defined by Tatum’s management acting in good faith.
The Company also retains the right to terminate this agreement immediately for
cause. For purposes of this agreement, “cause” shall include but is not limited
to: (1) misappropriation of any monies or assets of the Company; (2) arrest for
and/or conviction of any criminal offense other than minor traffic violations,
it being the obligation of Tatum (to the extent it has actual knowledge) and the
Tatum Partner immediately to report such offense to the Company’s CEO;
(3) substantial and repeated failure to comply with directions of the CEO or
Board of Directors of the Company; (4) gross negligence or willful misconduct;
(4) intentional or grossly negligent disclosure of confidential or trade secret
information of the Company; (5) failure and/or refusal of the Tatum Partner to
render his services to the Company on a full-time and/or engaging in any other
employment or consulting services to any other person or entity without the
advance written permission of the Company’s CEO; (6) any illness or disability
that would prevent the employee from rendering full-time services to the
Company, without restriction; or (7) death of the Tatum Partner. Upon
termination for cause, no further payments shall be required hereunder, except
for all amounts accrued up to the date of termination.
In the event that either party commits a breach of this agreement, other than
for reasons described in the two preceding paragraphs, and fails to cure the
same within seven (7) days following delivery by the non-breaching party of
written notice specifying the nature of the breach, the non-breaching party will
have the right to terminate this agreement immediately effective upon written
notice of such termination.
Insurance
The Compay will provide Tatum or the Tatum Partner with written evidence that
the Company maintains director’s and officers’ insurance and the Company will
maintain such insurance at at least 80% of existing levels at all times while
this agreement remains in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner.
Disclaimers; Limitations of Liability & Indemnity
Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations.

4



--------------------------------------------------------------------------------



 



Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Tatum Partner becoming a
partner in Tatum, and the results of the same were satisfactory to Tatum.
Tatum disclaims all other warranties, either express or implied. Without
limiting the foregoing, Tatum makes no representation or warranty as to the
accuracy or reliability of reports, projections, forecasts, or any other
information derived from use of Tatum’s resources, and Tatum will not be liable
for any claims of reliance on such reports, projections, forecasts, or
information. Tatum will not be liable for any non-compliance of reports,
projections, forecasts, or information or services with federal, state, or local
laws or regulations. Such reports, projections, forecasts, or information or
services are for the sole benefit of the Company and not any unnamed third
parties,
In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.
The Company agrees that , with respect to any claims the Company may assert
against Tatum (but not including the Tatum Partner) in connnection with this
agreement or the relationship arising hereunder, Tatum’s (but not the Tatum
Partner’s) total liability will not exceed four (4) months of Fees.
As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after completion of the first audit of the
Company’s financial statements after termination or expiration of this
agreement, but in no event later than six (6) months after such termination or
expiration.
Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.
Arbitration
If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the New
York, NY office of the AAA. In the event that the parties fail to agree on the
selection of the arbitrator within thirty (30) days after either party’s request
for arbitration under this paragraph, the arbitrator will be chosen by AAA. The
arbitrator may in his discretion order documentary discovery but shall not allow
depositions without a showing of compelling need. The arbitrator will render his

5



--------------------------------------------------------------------------------



 



decision within ninety (90) days after the call for arbitration. The arbitrator
will have no authority to award punitive damages. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this paragraph. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from a court of
competent jurisdiction, and either party may seek injunctive relief in any court
of competent jurisdiction.
Miscellaneous
Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to attorneys’ fees actually incurred.
Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.
Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.
The provisions concerning payment of compensation and reimbursement of costs and
expenses, limitation of liability, and directors’ and officers’ insurance,
arbitration and the provisions of Schedule B will survive the expiration or any
termination of this agreement.
This agreement will be governed by and construed in all respects in accordance
with the laws of the State of New York, without giving effect to
conflicts-of-laws principles.
The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.
Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.
Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

6



--------------------------------------------------------------------------------



 



Electronic Payment Instructions for Deposit and Fees:

         
 
  Bank Name:   Bank of America Branch: Atlanta
 
  Routing Number:   For ACH Payments: 061 000 052
 
      For Wires: 026 009 593
 
  Account Name:   Tatum, LLC
 
  Account Number:   003 279 247 763     Please reference Bally Total Fitness
Holding Corporation in the body of the wire.     Please sign below and return a
signed copy of this letter to indicate the Company’s agreement with its terms
and conditions.

We look forward to serving you.
Sincerely yours,

     
TATUM, LLC
  Acknowledged and agreed by:
 
   
 
  BALLY TOTAL FITNESS HOLDING CORPORATION
 
   
/s/ Dirk B. Landis
  /s/ Harold Morgan
 
   
Signature
  Signature
 
   
Dirk B. Landis
  Harold Morgan
 
   
Title: Area Managing Partner
  Title: Senior Vice President, Chief Administrative Officer

7



--------------------------------------------------------------------------------



 



SCHEDULE A
Priorities and Responsibilities
This list of responsibilities reflects principal priorities for this engagement.
It is not intended as inflexible, and may, and will likely, be changed upon
mutual agreement.

  1.   Provide effective overall leadership to the Accounting and Finance
Department, including upgrading systems and personnel as appropriate     2.  
Provide effective leadership in the Company’s efforts to meet required SEC
filing requirements     3.   Provide effective communication to the financial
community     4.   Effectively implement an annual corporate budgeting process  
  5.   Serve as an effective member of the Company’s executive management team  
  6.   Provide active support to the Company’s efforts to pursue strategic
alternatives

8



--------------------------------------------------------------------------------



 



Schedule B
Restrictive Covenants.

  (a)   Noncompetition. The following noncompetition provisions shall apply to
the Tatum Partner:

  (i)   The Tatum Partner shall not, at any time during his employment with the
Company or the twelve (12) month period commencing on the day immediately
following the date (the “Termination Date”) on which his employment with the
Company terminates for any reason, without the consent of the Board of
Directors, directly or indirectly engage in any activity that the Board, in the
exercise of its reasonable business judgment, determines is competitive with the
Company’s business whether alone, as a partner of any partnership or joint
venture, or as an officer, director, employee, independent contractor,
consultant, or investor (a “Competitive Activity”). In furtherance of the
immediately foregoing sentence, the Tatum Partner shall promptly notify the
Board (or its representative) in advance in writing (which shall include a
description of the activity) of his intention to engage in any activity which
could reasonably be deemed to be subject to this noncompetition provision, and
the Board shall respond to the Tatum Partner in writing within 4 business days
indicating its approval or objections to the Tatum Partner’s engagement in the
activity; provided, however, that if the Board (or its representative) does not
respond to or request additional information from the Tatum Partner within such
four (4) business day period the Board’s approval shall be deemed to be granted.
If the Tatum Partner fails to notify the Board of his intended activity in
advance, the Board shall retain all its rights of objections. Notwithstanding
the preceding provisions of this subsection (a)(i), this subsection (a)(i) shall
not be construed as preventing the Tatum Partner from investing his personal
assets in any business that competes with the Company, in such form or manner as
will not require any services on the part of the Tatum Partner in the operation
of the affairs of the business in which such investments are made, but only if
the Tatum Partner does not own or control five percent (5%) or more of any class
of the outstanding stock, or of any profits interest or capital interest (as
applicable), of such business.     (ii)   During the twenty-four (24) month
period commencing on the day immediately following the Termination Date, the
Tatum Partner shall not (A) influence or attempt to influence any person, firm,
association, partnership, corporation, or other entity that is a contracting
party with the Company to terminate any written agreement with the Company,
except to the extent the Tatum

9



--------------------------------------------------------------------------------



 



      Partner is acting on behalf of the Company in good faith, or (B) hire or
attempt to hire for employment any person who is employed by the Company, or
attempt to influence any such person to terminate employment with the Company,
except to the extent the Tatum Partner is acting on behalf of the Company in
good faith; provided, however, that nothing herein shall prohibit the Tatum
Partner from generally advertising for personnel not specifically targeting any
executive or other personnel of the Company.     (iii)   During the term of this
agreement and for the twenty-four (24) month period immediately thereafter, the
Tatum Partner shall not publicly criticize or disparage the Company, any
subsidiary or affiliate of the Company, or any director, officer, executive, or
agent of the Company or any subsidiary or affiliate of the Company, except as
may be required by law.     (iv)   During the term of this agreement and for the
twenty-four (24) month period immediately thereafter, the Company shall not
issue any defamatory statements about the Tatum Partner.

  (b)   Confidentiality. The Tatum Partner agrees that he will not, at any time
during his employment by the Company or thereafter, disclose or use any trade
secret, proprietary, or confidential information of the Company or any
subsidiary or affiliate of the Company (other than any such information that is
in the public domain other than through the fault of the Tatum Partner), except
as may be required in the course of his employment by the Company, as may be
otherwise allowed with the written permission of the Company or, as applicable,
such subsidiary or affiliate of the Company, or as may be required by law;
provided, however, that, if the Tatum Partner is required by any subpoena, court
order, regulation, or law to disclose such information, he shall promptly notify
the Company and cooperate with the Company in seeking a protective order.      
  The Tatum Partner agrees that on or prior to the Termination Date, regardless
of whether his employment is terminating at the initiative of the Tatum Partner
or the Company, and regardless of the reasons therefor, he will deliver to the
Company, and not keep or deliver to anyone else, any and all physical matter,
including any and all notes, files, memoranda, papers, and other documents,
containing information regarding the conduct of the business of the Company or
any subsidiary or affiliate of the Company, except that the Tatum Partner may
retain such physical matter that does not contain any trade secret, proprietary,
or confidential information as may be allowed with the written permission of the
Chief Executive Officer.

10



--------------------------------------------------------------------------------



 



  (c)   Breach.         The Tatum Partner acknowledges that the restrictions
contained in this Schedule B are reasonable and necessary to protect the
legitimate interests of the Company and that any breach by the Tatum Partner of
any portion of this Schedule B will result in irreparable injury to the Company.
The Tatum Partner agrees that the Company’s remedies at law would be inadequate
in the event of a breach or threatened breach of this Schedule B and,
accordingly, that the Company shall be entitled, in addition to its rights at
law, to temporary, preliminary, and permanent injunctive relief and other
equitable relief, without the need to post a bond.

                      /s/ Ronald G. Eidell                   Ronald G. Eidell  
 
 
                    Bally Total Fitness Holding Corporation    
 
                    By:   /s/ Harold Morgan                  
 
               
 
      Print Name   Harold Morgan    
 
                        Title   Senior Vice President, Chief Administrative
Officer

11